In an action by the insurance company to recover premiums, the defendants interposed counterclaims for legal services and for the amount paid in settlement of a suit when the plaintiff disclaimed liability under its indemnity policy and refused to defend. It was obligated under the terms of the policy to defend suits, whether groundless or not. It failed in its obligation to defend the claim either for workmen’s compensation or in the suit subsequently brought. It cannot now complain of the reasonable settlement made by the defendants in the suit. Judgment of the County Court of Nassau county unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.